263 F.2d 271
105 U.S.App.D.C. 21
Alexander KIRK, Appellant,v.Dorothy Garnett KIRK, Appellee.
No. 14648.
United States Court of Appeals District of Columbia Circuit.
Argued Jan. 16, 1959.Decided Jan. 29, 1959.

Mr. Samuel Green, Washington, D.C., with whom Mr. Frank Smith, Washington, D.C., was on the brief, for appellant.
Mr. Oliver Ellis Stone, for appellee.
Before WILBUR K. MILLER, FAHY and DANAHER, Circuit Judges.
PER CURIAM.


1
The parties, who were then husband and wife, executed a separation agreement March 20, 1952, by the terms of which the husband agreed to pay the wife a certain sum each month while both remained alive, and until the wife's remarriage if a divorce should be obtained.  This agreement also provided, inter alia, 'That the Husband shall pay any and all Counsel fees incurred by either party in connection with this settlement agreement or in connection with any divorce or separation proceeding which may be instituted in the future.'


2
In December, 1954, the wife sued in the Municipal Court to recover arrearages in payments under the contract and was awarded judgment in the sum of $2,975 with interest and costs, which the husband paid.  In that action she incurred counsel fees in the sum of $1,075 which the husband has not paid.


3
In October, 1957, Mrs. Kirk sued in the United States District Court to recover the amount of her fees incurred in the Municipal Court action and the further sums of $6,600 in additional arrearages and $1,000 in counsel fees in the new action.  She was awarded summary judgment for $5,300, being the arrearages claimed less a payment of $1,300, plus interest and cost.  She was also awarded judgment for attorney's fees in both actions, the amount to be determined by the Auditor.


4
The husband appeals, arguing that the fees claimed were not 'in connection with this settlement agreement * * *.'  We think the order of the District Court was clearly correct.


5
Affirmed.